Citation Nr: 1725409	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a deviated nasal septum (DNS).

4.  Entitlement to service connection for asthma.  

5.  Entitlement to service connection for allergic rhinitis (claimed as chronic allergies).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 29, 1971 to September 9, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for asthma, allergic rhinitis, bilateral hearing loss, sinusitis and a deviated nasal septum.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2016; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  During his August 2016 hearing, the Veteran stated that he wished to withdraw his appeal respecting the claims of service connection for bilateral hearing loss, sinusitis, and a DNS.

2.  The Veteran's asthma preexisted his entrance into active service and was not aggravated by his active service.  

3.  The Veteran's allergic rhinitis did not manifest during his active service and was not caused by his active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of claims of service connection for bilateral hearing loss, sinusitis, and a DNS have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for establishing service connection for asthma have not all been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).  

3.  The criteria for establishing service connection for allergic rhinitis (claimed as chronic allergies) have not all been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of the Bilateral Hearing Loss, Sinusitis and DNS Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

During his August 2016 hearing, the Veteran stated that he wished to withdraw the issues of service connection for bilateral hearing loss, sinusitis, and a DNS.  Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the issues decided by the Board in the instant document, VA provided adequate notice in a letter sent to the Veteran in September 2011. 

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA afforded the Veteran examinations in connection to the issues herein decided in January 2012.  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical evaluations of the Veteran, as well as the Veteran's reported history and symptomatology.  The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, her current complaints, conducted/reviewed necessary testing and examination findings, and rendered appropriate diagnoses.  The Board finds that the medical examination reports, along with his VA and private treatment records, are adequate for purposes of rendering decisions in the instant appeal.  38 C.F.R. §4.2 (2016).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Asthma

On appeal, the Veteran asserts that his asthma began in or was the result of military service.  The Veteran further asserts that he did not have asthma prior to military service and that the notations in his claims file-particularly in his service treatment records-that reference a pre-existing asthmatic condition are erroneous and pertain to a different servicemember that had the same name that he did.

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).

The Veteran's enlistment examination is void of any reference to asthma on his entrance into military service; in fact, the Veteran's sinuses, mouth, throat, lungs and chest were all noted as normal at that time.  The Veteran is therefore presumed sound on his entrance into military service.  See 38 U.S.C.A. § 1111.  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran's DD Form 214 documents that he was born in October 1952.  His report of medical examination at entrance into service lists his race as negro.  The Veteran entered into military service on July 29, 1971; on August 20, 1971, he sought treatment for asthma.  At that time, the Veteran reported a long history of intermittent wheezing spells, and he sought treatment at that time when he had a severe attack which was only temporarily relieved by epinephrine and IV fluids.  The Veteran was listed as a 20 year old white male in that report, with a long history of asthma beginning in childhood.  Documented his report that he had done fairly well over the recent years with attacks only occurring 2-3 times a year; however, since entering into the military approximately three weeks prior he had increasing difficulty.  After examination, the Veteran was diagnosed with allergic asthma that existed prior to service (EPTS); the doctor found the Veteran not qualified for enlistment at that time.  

In a Narrative Summary, the Veteran was noted as being 18 years old on the 18th day of his basic training.  It was noted that he was seen for a complaint of a long history with intractable wheezing spells.  He was noted to have marked wheezing which was relieved by epinephrine and IV fluids.  He was referred to the Allergy Clinic, and was seen in August 1971.  It was noted at that time he had a long history of asthma beginning in childhood, although he had done fairly well over recent years with attacks only 2-3 times per year.  Since arriving in the military, however, he had had increasing symptoms.  Skin tests revealed 4+ to weeds, grass, trees and molds, and a nasal smear revealed 4+ to eosinophilia.  Diagnosis by the Allergy Clinic was allergic asthma of an EPTS nature and they felt he was not qualified for enlistment.  Physical examination showed normal nasal mucosa and lungs; his sclera and conjunctiva were clear.  He was diagnosed with chronic symptomatic allergic asthma, which was not in the line of duty and existed prior to service (EPTS).  The medical doctor further opined that the Veteran's "medical condition existed prior to entry into service and has not been aggravated by service beyond the normal progression of the disease."  

The Medical Board Report found that the Veteran had chronic symptomatic allergic asthma which had its origin in childhood; his asthma was not incurred during service, but rather existed prior to military service and was not permanently aggravated by service.  The Veteran's application for discharge was approved, as he had a physical defect that precluded full utilization in military service.  

The Veteran initially filed a claim of entitlement to service connection for his asthma in August 2011.  The first evidence of any asthma post-service is a private treatment record from Dr. S.M.H. in September 2011, at which time the Veteran was diagnosed with extrinsic asthma; he was also treated at that time for allergic rhinitis, sinusitis, a deviated nasal septum and hypertrophy of nasal turbinates.  In the past medical history portion of that report, Dr. S.M.H. indicated that the Veteran had "fairly bad asthma in the past, and was actually medically discharged from the military due to this."  Dr. S.M.H. further noted that the Veteran's allergies have contributed to his asthma in the past and that when he was on allergy therapy his asthmatic symptoms were much better.  An April 2012 record from Dr. S.M.H. is substantially similar to the noted September 2011 record.  

In a May 2012 letter, Dr. S.M.H. indicated that he had following the Veteran for chronic allergic rhinitis and asthma.  The Veteran had been on allergy shots in the past and was doing much worse since discontinuing them several years prior.  After being retested, Dr. S.M.H. treated the Veteran with Nasonex, Astepro, and allergy shots, which improved the Veteran's condition.  Dr. S.M.H. noted that the Veteran 

had fairly bad asthma in the past, and was actually medically discharged from the military due to this.  His allergies have certainly contributed to his asthma in the past, but on allergy therapy his [symptoms] have been much better and he is not currently requiring inhalers. . . . [H]is allergies and subsequent asthma were a direct result of his inability to further his military career.  

In January 2012, the Veteran underwent a VA examination of his asthma.  The examiner noted that the Veteran was diagnosed with asthma in September 1971.  During the examination, the Veteran reported that he was first diagnosed with allergic asthma during military service in September 1971.  The examiner noted the Veteran's above service treatment and post-service private treatment records, as well as the findings of those doctors.  Since discharge, the Veteran reported asthma attacks 2-3 times a year; he gets an allergy shot once a week and had asthma symptoms with symptomatic bronchitis, which he had quite frequently (10-12 times a year).  The examiner further noted the finding that the Veteran had a long history of asthma since childhood; the examiner also noted that the Veteran disputed the fact that he ever had asthma prior to military service and contended that his asthma began during military service.  The examiner performed a physical examination of the Veteran's asthma, including obtaining a pulmonary functions test (PFT) and chest x-ray, which revealed no evidence of acute cardiopulmonary process.  No medical opinion was requested and the examiner did not provide a medical opinion at that time.  

Finally, the Veteran testified in his August 2016 hearing that he was medically discharged from military service due to his asthma; the Veteran reiterated his argument during his hearing that he did not have any asthma prior to military service.  He further testified that he played sports and ran track in middle school and high school.  The Veteran stated that when he entered military service, he was fine.  The Veteran reported during his hearing that during basic training, while running two or three miles, he all of a sudden started to pass out.  He was seen by medical and was told that he had asthma; he said that he told the military medical providers that he had not had asthma before.  The Veteran was given light duty for a few days.  Then, his sergeant told him that it was best that the Veteran go home; he reported that now he wished he had stayed, although at that time as it was the first time he had been away from home, he took off and went home.  The Veteran further testified that 4 months after he was discharged from service, he began seeking treatment for his asthma from a private physician, although that physician is now dead and his records have been destroyed.  The Veteran additionally stated that he only intermittently sought treatment for his asthma because of his financial situation, as he did not have insurance.  

Finally, the Veteran contended during his hearing that the military medical providers confused his records with someone else's records; he noted that the medical treatment record on which the military based their medical discharge refers to a 20 year old white male, when he was an 18 year old black male.  

Based on the foregoing evidence, the Board finds that there is clear and unmistakable evidence that both the Veteran's asthma pre-existed military service and was not aggravated by military service.  Consequently, the Board finds that the presumption of soundness has been rebutted in this case, and therefore, service connection for asthma must be denied.  

In this case, the Board reflects that although no asthma is noted on military service, within approximately 3 weeks-18 days-of the Veteran's entrance into military service, the Veteran began manifesting asthmatic symptomatology.  The Veteran's reports of medical history during treatment in service document asthma that existed since childhood, although it had been better in recent years and only occurred 2-3 times a year.  The Board finds this evidence to be highly competent and credible, given that those contemporaneous statements were made to a medical professional during the course of treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Based on this medical history and universally recognized medical principles, the military doctors found that the Veteran's asthma manifested during service had existed prior to service (EPTS).  See 38 C.F.R. § 3.303(c) (2016).  The Board finds that clear and unmistakable evidence exists in this case that the Veteran's asthma pre-existed his military service.  

The Veteran contests this finding by contending that the military doctors confused the Veteran's records with another servicemember's records during service.  The Veteran points to the reference to a 20 year old white male as evidence of this confusion.  The Board, however, finds that although the military referenced a 20 year old white male on that singular record is a clerical error by the military; the Board, however, does not find that the medical history provided in that treatment record pertains to another servicemember, but rather the medical provider accurately transcribed the Veteran's medical history and examination, and merely inaccurately listed him as a 20 year old white male instead of an 18 year old black male.  To hold otherwise would be to find that the entire medical discharge of the Veteran by the military to be based on fraudulent findings.  

Moreover, the Board does not find the Veteran's contentions of confusion to be persuasive as there is no evidence in his service records that he disagreed with the findings of the Medical Board Report that he had childhood asthma and that such was the basis for his medical discharge.  If the Veteran's medical history was in fact truly confused with some other servicemember, one would think that the Veteran would have raised this fact when he was being discharged from the military and documented this fact in his service records.  He did not.  

Accordingly, the Board finds that the reference to a 20 year old white male is merely a clerical error by the military medical professional in August 1971, but that the substance of the medical history and evidence contained in that record is accurate and reflective of the Veteran in this case.  In other words, the Board does not find the Veteran's arguments and contentions that the entire basis of his medical discharge-his pre-existing childhood asthma-is credible.  

Turning to the second element-non-aggravation-the Board notes that the military doctors found that the Veteran's asthma was not permanently aggravated by military service.  Moreover, those medical doctors noted that the Veteran's medical history showed that he had 2-3 asthma attacks per year in recent years prior to his entrance into military service.  Although the Veteran was seen within 4 months of his discharge from service, such treatment would be consistent with the episodic nature of the Veteran's treatment for his asthma prior to service.  Moreover, the Veteran's more recent private treatment records document episodic asthmatic treatment approximately 2-3 times a year, exacerbated by his allergies and upper respiratory infections.  This is demonstrably and substantially similar and consistent with the severity of the Veteran's asthma noted by the military doctors prior to the Veteran's service.  

Respecting Dr. S.M.H.'s May 2012 letter, the Board notes that the Veteran was, in fact, medically discharged from military service as a result of his asthma; Dr. S.M.H., however, provides no evidence which contradicts the finding above that the Veteran's asthma pre-existed military service.  Furthermore, Dr. S.M.H. indicated that the Veteran's episodic-acute and transitory-increases in symptomatology are due to his allergies, rather than any service-related incident, injury or event.  Finally, insofar as Dr. S.M.H. opined that the Veteran's asthma was a direct result of his inability to further his military career, the Board finds that opinion to be not probative as it is confusing, and is not an opinion that addresses the proper issues of this case-namely whether the Veteran's asthma pre-existed service and was aggravated by his military service.  The Board therefore finds that Dr. S.M.H.'s May 2012 letter has no probative value in this case.  

In conclusion, the Board also finds that there is clear and unmistakable evidence of record that the Veteran's asthma was not permanently worsened beyond the normal progression of that disease by his military service.  As there is both clear and unmistakable evidence that the Veteran's asthma existed prior to military service and that his asthma was not aggravated by military service, the presumption of soundness has been rebutted in this case and service connection is not warranted for the Veteran's asthma.  See 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306; Wagner, supra.  

Allergic Rhinitis

The Veteran's enlistment examination is void of any reference to allergic rhinitis and/or chronic allergies on his entrance into military service; in fact, the Veteran's sinuses, mouth, throat, lungs and chest were all noted as normal at that time.  The Veteran is therefore presumed sound on his entrance into military service.  See 38 U.S.C.A. § 1111.  

The Veteran's service treatment records do not document any treatment for allergic rhinitis during military service.  The Veteran, however, in August 1971 is shown to have allergy skin testing that demonstrated 4+ to weeds, grass, trees and molds, and a nasal smear that revealed 4+ to eosinophilia.  There was not diagnosis of allergic rhinitis or chronic allergies at that time.  On examination in August 1971, the Veteran's sclera, conjunctiva, lungs and mucosa were normal or clear.  

The Veteran initially filed service connection for his allergic rhinitis in August 2011.  He submitted post-service treatment records from Dr. C.H.M. in April 2002 which document initial post-treatment for allergic rhinitis by that provider; it was noted at that time that the Veteran did not have a primary care physician.  The Veteran was treated by Dr. C.H.M. through November 2003 for allergic rhinitis symptomatology; the Board notes that the Veteran was seen approximately 3 times a year for treatment for his allergic rhinitis.  The Veteran additionally submitted private treatment records from 2001 through 2010 from Dr. S.E.B., which document treatment for upper respiratory infections, bronchitis, sinusitis, and allergic rhinitis.  

The Veteran also submitted treatment records from 2011 and 2012 from Dr. S.M.H., noted above in the Asthma section of this decision; Dr. S.M.H. treated the Veteran for allergic rhinitis and prescribed him allergy shots and other medications for that disorder.  The Board additionally reincorporates the May 2012 letter from Dr. S.M.H. herein by reference.  

In January 2012, the Veteran underwent a VA examination of his allergic rhinitis.  The examiner noted that the Veteran was diagnosed with chronic allergies in August 1971.  The Veteran reported that he was referred to Allergic Clinic during military service; the examiner noted the above service treatment and post-service private treatment records.  The examiner further noted the finding that the Veteran had a long history of asthma since childhood; the examiner also noted that the Veteran disputed the fact that he ever had asthma prior to military service and contended that his asthma began during military service.  The examiner performed a physical examination of the Veteran's chronic allergies and sinusitis.  No medical opinion was requested and the examiner did not provide a medical opinion at that time.  

Finally, the Veteran testified in his August 2016 hearing as noted above.  The Board reincorporates that evidence herein by reference.  

The Board finds that service connection for allergic rhinitis (claimed as chronic allergies) must be denied at this time.  The Veteran is shown to be diagnosed with allergic rhinitis during the appeal period; therefore, the first element of service connection has been met.  

There is no evidence, however, that the Veteran was ever treated for allergic rhinitis or had any manifestations of allergic rhinitis during military service.  The Veteran is shown to have been treated for asthma during his military service; there was no evidence of rhinitis shown in the Veteran's service treatment records.  In short, there is no evidence of any treatment for, diagnosis of, or symptomatology associated with allergic rhinitis (claimed as chronic allergies) during military service; in fact, the Veteran's sclera, conjunctiva, lungs and mucosa are shown to be normal or clear throughout military service.  

For the same reasons as noted above in the Asthma section, the Board finds that the May 2012 letter from Dr. S.M.H. has no probative value.  That analysis is reincorporated herein by reference.  

Consequently, the Board must find that the Veteran has no in-service injury, event or disease on which to predicate a claim of service connection.  Accordingly, service connection for allergic rhinitis (claimed as chronic allergies) must be denied on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal of service connection for bilateral hearing loss, sinusitis, and a DNS is dismissed.  

Service connection for asthma is denied.  

Service connection for allergic rhinitis (claimed as chronic allergies) is denied.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


